ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Quimba Software, Inc.                         )      ASBCA No. 59196
                                              )
Under Contract No. FA8740-05-C-0085           )

APPEARANCE FOR THE APPELLANT:                        Mr. Robert Dourandish
                                                      CEO

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Carol L. Matsunaga, Esq.
                                                      Senior Trial Attorney
                                                     Srikanti Schaffner, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Carson, CA

                                    ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with
disposition of the above appeal for an inordinate length of time due to factors not within the
control of the Board. Accordingly, the above appeal is hereby dismissed without prejudice
pursuant to Board Rule 18(b). Unless either party or the Board acts to reinstate the appeal
within one year from the date of this Order, the dismissal shall be deemed with prejudice.

       Dated: 26 August 2014



                                              ~44 Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 59196, Appeal of Quimba Software, Inc., rendered in
conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                               2